—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 19, 1993 (People v Yonamine, 192 AD2d 687), affirming a judgment of the Supreme Court, Queens County, rendered July 12, 1988, and an order of the same court dated December 4, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *691463 US 745). Mengano, P. J., Bracken, Sullivan and Lawrence, JJ., concur.